Exhibit 10.9

 

PREAMBLE

 

This Agreement is entered into this 25th day of February, 2002 by and between
Heim Bearing division, Roller Bearing Company, hereinafter called the COMPANY,
AND THE INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL
IMPLEMENT WORKERS OF AMERICA, U.A.W., AND AMALGAMATED LOCAL 376, UAW, the
certified bargaining representative of all employees in the appropriate unit, a
signatory party hereto, hereinafter referred to as the UNION.

 

ASSIGNABILITY

 

This Agreement shall be binding upon the Successors and Assignees of the parties
hereto, and no provisions, terms, or obligations herein contained shall be
affected, modified, altered or changed in any respect whatsoever by any change
in the regular status, ownership or management of either party herein, provided
the plant and facilities of the Company remain within the State of Connecticut. 
In the event the present owners sell or assign the plant, or sell their interest
in the business, the present owners agree to make this Agreement a condition of
such sale or assignment, provided such sale or assignment contemplates that the
plant and facilities of the Company will remain within the State of Connecticut,
and the present owners shall be relieved of any personal liability whatsoever
under the Agreement thereafter.

 

ARTICLE A

EMPLOYEES COVERED BY THIS

AGREEMENT

 

Section 1.  The Company recognizes the Union as the sole and exclusive
bargaining agency of the following employees:  all production and maintenance
employees, including stockroom employees and tool clerks, also shipping and
receiving clerks, excluding, however, engineering and clerical employees and
supervisory employees as defined in the Labor-Management Relations Act of 1947,
and any amendments thereto.

 

ARTICLE B

RECOGNITION

 

Section 1.               The Union represents that it has been authorized by a
majority of the Company’s employees in a unit appropriate for such purposes, as
the representative designated or selected for the purpose of collective
bargaining in respect to rates of pay, wages, hours of employment, or other
conditions of employment.

 

ARTICLE C

UNION SECURITY

 

Section 1.               All present employees within the Bargaining Unit on the
effective date of this Agreement shall, within thirty days thereafter, as a
condition of employment, become and/or remain members of the Union in good
standing to the extent of paying membership dues and initiation fees.

 

--------------------------------------------------------------------------------


 

Section 2.               Employees in the bargaining Unit who have not on the
effective date of this Agreement completed thirty days of employment with the
Company shall, as a condition of employment, within thirty days after the
effective date of this Agreement or at the expiration of thirty days of
employment, whichever period is longer, become and remain members of the Union
in good standing to the extent of paying membership dues and initiation fees.

 

Section 3.               All new employees hired during the life of this
Agreement shall, as a condition of employment, within thirty days after date of
hire or thirty days after the signing of this Agreement, whichever period is
longer, become and remain members of the Union in good standing to the extent of
paying membership dues and initiation fees.

 

Section 4.               The Company will give to each present employee a
printed copy of this Agreement.

 

Section 5.               The Company will give a printed copy of this agreement,
together with an authorization form for check-off of dues to all new hires.

 

ARTICLE D

CHECK-OFF

 

Section 1.               The Company shall deduct, for employees covered by this
Agreement who are members of the Union, their Union membership dues and
initiation fees levied against all Union members in accordance with the
Constitution and Bylaws of the Union and promptly remit the same, together with
a list of employees for whom deductions were made, to the Financial Secretary of
the Union who is authorized to receive said payments, provided that the Company
has received from such employees individual and voluntary signed
authorizations.  Authorization cards shall be in the following form:

 

AUTHORIZATION FOR CHECK-OFF OF DUES

 

To Heim Bearings Division, Roller Bearing Company, Inc.

 

Date                                      

 

I hereby assign to Local Union No. 376, International Union, United Automobile
Aerospace and Agricultural Implement Workers of America (UAW), from any wages
earned or to be earned by me as your employee (in my present or in any future
employment by you), such sums as the Financial Officer of said Local Union No.
376 may certify as due and owing from me as membership dues, including an
initiation or reinstatement fee and monthly dues in such sum as may be
established from time to time as union dues in accordance with the Constitution
of the International Union, UAW.  I authorize and direct you to deduct such
amounts from my pay and to remit same to the Union at such times and in such
manner as may be agreed upon between you and the Union at any time while this
authorization is in effect.

 

This assignment, authorization and direction shall be irrevocable for the period
of one (1) year from the date of delivery hereof to you, or until the
termination of the collective agreement between the Company and the Union which
is in force at the time of delivery of this authorization, whichever occurs
sooner; and I agree and direct that this assignment, authorization and direction
shall be automatically renewed and shall be irrevocable for successive periods
of one (1) year each or for the period of each succeeding applicable collective
period of each

 

2

--------------------------------------------------------------------------------


 

succeeding applicable collective agreement between the Company and the Union,
whichever shall be shorter, unless written notice is given by me to the Company
and the Union, not more than twenty (20) days and not less than ten (10) days
prior to the expiration of each period of one (1) year, or of each applicable
collective agreement between the Company and the Union whichever occurs sooner.

 

This authorization is made pursuant to the provisions of Section 392 (c) of the
Labor Management Relations Act of 1947 and otherwise.

 

 

 

 

(Signature of Employee here)

 

 

 

 

 

 

 

 

(Type of print name of employee here)

 

 

 

 

 

 

 

(Date of sign.)

 

(Emp. Clock No.)

 

 

 

 

 

 

(Address of Employee)

 

 

 

 

 

 

 

 

(City)

(State)

(Zip)

 

 

 

 

 

 

(Soc. Sec. No.)

 

(Date of del. to
Employer)

 

Section 2.               All deductions covered by this Agreement shall be made
in a manner agreed upon with the Union, except that dues and initiation fees
will be on a monthly basis.  However, local practices, relative to number of
hours per month to be worked before dues deductions shall be made, shall be in
accord with the Constitution of the International Union.  If in any month full
dues are not deducted, the Company and Union may agree upon an orderly manner of
collection in the succeeding month or months.

 

Section 3.               All sums deducted under the Agreement shall be remitted
to the Financial Secretary of the local Union, prior to the first of the month
following the deduction and the Company will furnish the financial Secretary of
the local Union, monthly, a record of those for whom deductions have been made,
together with the amount of such deductions and also a record of all
terminations and employees absent during the week of the check-off.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 1

HOURS AND OVERTIME

 

Section 1.               The normal work week shall be:

 

(a)                                  Forty (40) hours, based on eight (8) hours
per day, five (5) days per week, Monday through Friday inclusive.

 

(b)                                 The normal work week shall begin on Sunday
night at 11:00 p.m. with the start of the third (3rd) shift and end 168 hours
later.

 

(c)                                  The first day shall be the 24 hour period
beginning with the employees regular scheduled shift starting time.

 

(1)           First shift hours 6:00 a.m. to 2:30 p.m.

 

(2)           Second shift hours 3:30 p.m. to midnight

 

(3)           Third shift hours 11:00 p.m. to 7:00 a.m.

 

(d)                                 Third shift employees will be entitled to a
paid 20 minute lunch.

 

(e)                                  Friday will be the third shift’s “Saturday”
for overtime pay calculation purposes.

 

(f)                                    Saturday will be the third shift’s
“Sunday” for overtime pay calculation purposes.

 

(g)                                 Third shift employees will not be required
to work overtime prior to the start of the shift on Sunday night.

 

(h)                                 First and second shift employees presently
working twelve (12) hour shifts will revert to the schedules in paragraph (c)
respectively in the event that the twelve (12) hour shifts are discontinued for
any reason.

 

Section 2.               Time and one-half shall be paid for all work performed.

 

(a)           In excess of eight (8) hours in any one day.

 

(b)           In excess of forty (40) hours in any one week.

 

(c)           On Saturdays as such.

 

(d)                                 Any employee called in to work outside of
the regularly scheduled shift hours shall be paid not less than four (4) hours
at his/her base rate as follows:

 

(1)           Time actually worked at prevailing rate, plus

 

(2)           The remaining of the four (4) hours not worked at straight time
pay unless it is a premium day and the premium rate shall prevail.

 

(e)           Double time will be paid for all work performed on Sundays.

 

4

--------------------------------------------------------------------------------


 

Section 3.               Notification of Overtime

 

(a)                                  Employees shall not be required to work
overtime when insufficient notice is given.  Notification at any time prior to
the close of the prior day’s shift will be considered sufficient notice for
daily overtime.

 

(b)                                 Employees will be charged for all overtime
hours where proper notification has been given, whether the employee works or
not.

 

(c)                                  Employees shall not be required to work
Saturday or Sunday overtime when insufficient notice is given or when there is a
reasonable excuse for not working.  Notice of Saturday of Sunday overtime must
be given to the employee no later than the end of the shift on the preceding
Thursday.

 

Section 4.

 

(a)                                  Overtime will be equally distributed among
those employees within the departments by classification provided they have the
ability to perform the available overtime work.

 

(b)                                 Overtime records will be maintained in each
department next to the work instructions for employees to inspect at any time. 
All records will be updated weekly.

 

(c)                                  Employees with the lowest overtime hours
will be asked to work first within their department by job classification.

 

(d)                                 Employees working overtime outside their
departments shall be charged for actual hours worked back to their department
for overtime equalization.

 

(e)                                  The company shall keep a record of overtime
worked and overtime refused by employees and shall furnish the Union with a copy
of such record at the end of each month.  If the difference in overtime hours
worked between the employee with the greatest number of overtime hours and the
other employees in the same work classification shall exceed ten (10) hours at
the end of every three (3) month period, such difference shall be paid at time
and one-half the other employee’s regular hourly rate, except when such
difference results from the other employee’s refusal to work in accordance with
this article.

 

Section 5.                                            Overtime hours available
will be recorded according to the following:

 

(a)                                  Overtime hours offered and refused will be
considered hours worked for the purpose of equalizing overtime.

 

(b)                                 Employees absent for any reason will be
charged for all overtime hours they would have been offered had they been at
work.

 

Section 6.                                            There shall be no
duplication of compensation for overtime for the same hours worked by an
employee by reason of daily, weekly or other overtime provisions of any kind.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2

HOLIDAYS

 

Section 1.

 

(a)                                  Except as hereinafter provided, all work
done on the holidays set forth below shall be paid for at the rate of double
time plus holiday pay.  The specified holidays shall also be considered as days
worked for the purpose of computing overtime pay only.

 

M.L. King Day

 

Labor Day

Good Friday

 

Thanksgiving Day

Memorial Day

 

Friday after Thanksgiving

Independence Day

 

Employee’s Birthday

 

The Company will provide the following Christmas and New Year’s Holidays with
pay per the following schedule:

 

2002 Dec. 23, 24, 25, 26, 27

 

Jan. 1, 2003

2003 Dec. 24, 25, 26, 29, 30, 31

 

Jan. 1, 2004

2004 Dec. 24, 27, 28, 29, 30, 31

 

 

 

(b)                                 It is understood between the parties that an
employee who is off work receiving sick and accident benefits during a week in
which a holiday falls will be paid such holiday pay in addition to S & A
benefits.  Similarly, employees receiving Workers’ Compensation will receive
holiday pay for a period not to exceed the agreed upon time limits for S & A
coverage.

 

Section 2.                                            When a holiday falls on a
Saturday, it shall be celebrated on the preceding Friday.  When a holiday falls
on a Sunday, such holiday shall be celebrated on the following Monday, excluding
Christmas and New Year’s week.

 

Section 3.                                            The holidays mentioned
above shall be with pay.  Consequently, all employees shall receive an amount
equal to eight (8) hours pay at their hourly rate for the specified holiday even
though no work is performed.  In order to be eligible for holiday pay, the
employees must:

 

(a)                                  Have been in attendance on the work days
preceding and following the holiday unless the absence is for:

 

(1)                                  Death in the immediate family as defined in
Article 9.

 

(2)                                  Jury Duty.

 

(3)                                  Important Union business on the part of
stewards, Shop Committee persons, Officers or Appointees made known to and
approved by the Company prior to such holidays.

 

(4)                                  An employee who is laid off and again
recalled within thirty (30) days, during which period a paid holiday falls,
shall receive holiday pay for that holiday.

 

(5)                                  For other reasonable cause.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Employees on twelve (12) hour shifts will
revert to their normal eight (8) hour shifts and will not be required to work
overtime on the day prior to Good Friday, Thanksgiving and Independence Day.

 

Section 4.                                            When a holiday falls
within a scheduled vacation period, another day off be between Monday and Friday
will be granted for that vacation day not taken or paid for during the vacation
period.

 

Section 5.                                            Employees on leave of
absence shall not be entitled to any holiday pay during such leave.

 

ARTICLE 3

WAGES AND RATES OF PAY

 

Section 1.

 

(a)           Effective February 1, 2002, a general wage increase of 2.9%

 

Effective February 1, 2003, a general wage increase of 2.75%

 

Effective February 1, 2004, a general wage increase of 2.9%

 

The hourly rates of pay shown in Appendix A, and Appendix B attached hereto and
made a part hereof, shall remain in effect for the life of this Agreement.

 

(b)                                 It is agreed that during the period of this
Agreement, each employee covered by this Agreement, shall receive a guaranteed
cost of living allowance which will be added to the employee’s straight time
hourly earnings as set forth in Appendix A of the Agreement.  The guaranteed
cost of living increases will be as follows:

 

August 5, 2002

 

10 cents

 

August 4, 2003

 

5 cents

 

August 2, 2004

 

5 cents

 

 

(c)                                  Should the effective date of the increases
mentioned above fall on a Monday, Tuesday or Wednesday, the increase specified
shall revert to Monday.  Should the increases specified above fall on a Thursday
or Friday, the increases shall become effective on the following Monday.

 

Section 2.

 

Employees required to work on a shift other than the day shift will be paid a
shift premium equal to 10% of their hourly rate in addition to their regular
earnings for such hours worked.

 

7

--------------------------------------------------------------------------------


 

Section 3.

 

(a)                                  The Company and the Union have negotiated
job descriptions and evaluations by Labor Grade.  Such descriptions and
evaluations are apart of this Agreement.

 

(b)                                 Newly hired employees will start at the hire
rate unless their training, knowledge or experience justify hiring at a higher
rate.  They will progress to the maximum rate by receiving a twenty (20) cent
per hour increase after each sixty (60) days worked, payable starting in the
nearest Monday.  It is recognized that the last raise may be less than twenty
(20) cents per hour.

 

Employees, still in progression, who are successful bidders on another job in a
higher labor grade will receive a twenty (20) cent per hour increase when they
start the new job and then will progress in twenty (20) cent increments after
each sixty (60) days worked until they reach the maximum.  Rate changes will be
made on the nearest Monday.  The last raise may be less than twenty (20) cents.

 

(c)                                  Employees who are promoted from the maximum
rate of one job to a higher paying job will receive the maximum rate of the
higher job on the date of promotion.

 

(d)                                 Employees who are at maximum and have been
transferred to a higher rated job and are later transferred back to a lower
rated job will receive the maximum of the lower rated job.

 

(e)                                  Employees who have not progressed to the
maximum and who move from a higher rated job to a lower rated job will go down
to a rate in the lower grade that is equivalent to the progression point that
they were in the higher rated job.

 

(f)                                    All employees currently in Labor Grade 1
will be promoted to Labor Grade 2.

 

ARTICLE 4

VACATIONS

 

Section 1.               Effective February 1, 1996, the continuous service
requirements and earned vacation with pay at straight time as detailed in the
following vacation schedule table shall apply.  The service requirement will be
based upon seniority as of August 1st of the vacation year.

 

Service Requirement Earned Vacation

 

1 year but less than 2 years

1 week (40 hrs)

2 years but less than 5 years

2 weeks (80 hrs)

5 years but less than 10 years

2-1/2 weeks (100 hrs)

10 years but less than 15 years

3 weeks (120 hrs)

15 years but less than 20 years

3-1/2 weeks (140 hrs)

20 years but less than 25 years

4 weeks (160 hrs)

25 years and over

5 weeks (200 hrs)

 

8

--------------------------------------------------------------------------------


 

Section 2.               A vacation shutdown period of up to two weeks may be
designated by the Company upon notice to the Union by January 31 of each
calendar year.  If an employee has scheduled a vacation relying on the Company’s
shutdown notice, the employee will not be compelled to work.

 

Section 3.               Employees entitled to at least two (2) weeks of
vacation must take the same during the plant shutdown.  Employees entitled to
more than two (2) weeks of vacation may take same at a time of their choice but
seniority and Company production schedules shall be taken into consideration.

 

Section 4.               Employees must have worked a minimum of 1000 hours in
order to qualify for full vacation pay as provided in Section 1 above. 
Employees working less than 1000 hours shall be paid on a pro-rated basis.  The
period for determining hours worked shall be from August 1 of the prior year
through July 31 of the current year.  Employees terminated for any reason shall
receive a pro-rated vacation pay.  Absence due to sickness or injury shall be
counted as hours worked.

 

Section 5.               The Company agrees to provide a vacation bonus of $100
to all employees with 20 years of service.  The Company agrees to provide a
vacation bonus of $200 to all employees with 25 years service or more.

 

Section 6.               Employees who are entitled to and wish to schedule a
vacation should notify their supervisor in writing by March 15.  Permission will
be granted based upon Company seniority and Company production schedules and
specific written responses will be made by April 1.

 

Once an employee’s vacation has been approved, it will not be changed unless
circumstances mandate a change and more senior employees may not displace an
employee’s approved vacation.

 

An employee who does not request vacation by March 15 or who requests additional
vacation time must submit a request in writing no later than three weeks prior
to the time requested.  This three week notice requirement will not apply in
emergencies.

 

Section 7.               All vacation pay shall be distributed the last period
prior to the shutdown period.

 

ARTICLE 5

SENIORITY

 

Section 1.               A seniority list including date of birth, hiring date,
job classification, department, labor grade, total points and social security
number shall be maintained and a copy shall be furnished to the Union quarterly.

 

(a)                                  The Company shall furnish the Union with a
monthly report showing the names and dates of new hires, layoffs, recalls,
quits, discharges, leaves of absence (granted and expired) and adjustments in
the seniority listings with respect to dates.  Any errors in the seniority
lists, layoffs and recalls that are discovered due to this submission shall be
corrected immediately.

 

(b)                                 The Shop Chairperson shall be notified
promptly of any additions or deletions.

 

9

--------------------------------------------------------------------------------


 

Section 2.                                            Employees will lose their
seniority status if they:

 

(a)                                  Quit.

 

(b)                                 Are discharged for justifiable cause.

 

(c)                                  Do not report for work within five (5)
working days following a notification by certified letter of restoration after a
layoff, except where a reasonable excuse is provided.

 

(d)                                 Are absent without a leave of absence or
excused absence for three (3) consecutive working days without notifying the
Company, except where reasonable cause is provided.

 

(e)                                  Are on layoff in excess of thirty-six (36)
months.  Probationary employees who are laid-off will not be listed on the
layoff list.

 

(f)                                    Are absent from work because of a
non-occupational disability for a continuous period in excess of eighteen (18)
months.

 

Section 3.                                            New employees shall be
regarded as temporary or probationary employees for the first sixty (60)
calendar days of their employment.

 

Section 4.                                            Employees advanced from
hourly status to salary status shall lose seniority and privileges under this
contract thirty (30) calendar days after such appointment unless returned to the
Bargaining Unit within said period.

 

Section 5.                                            Employees who are absent
from work because of illness or injury will be returned to their “original” job
upon presenting the Company with a copy of their unconditional medical release
to return to work.

 

If their “orginal” job is no longer available, they will exercise their contract
rights in accordance with Article 8 of this contract.

 

Jobs that become vacant, because the employee in that job classification has
been absent from work because of injury or illness for a period of more than
thirty (30) days and,

 

In the judgment of the Company, that job needs to be filled it shall be handled
as follows:

 

1.                                       The Company shall offer recall rights
to all eligible employees in an equal or higher labor grade in accordance with
Article 8, Section 1 (b) of the contract.

 

2.                                       If no employee(s) have recall rights as
describe in item 1 above, the Company , at its discretion may post the job as
“Temporary” job.

 

Bids on the “Temporary” job shall be handled in accordance with Article 6 of the
contract.

 

10

--------------------------------------------------------------------------------


 

3.                                       If there are no successful bids on the
“Temporary” job, the Company shall offer recall rights to all eligible employees
in a lower labor grade.

 

4.                                       If there is a reduction in force in a
department where a “Temporary” job exists, the employee in the “Temporary” job
must be returned to the same status he/she had prior to accepting the
“Temporary” job before the layoff commences.

 

5.                                       If the “Temporary” job is not filled
after the above three actions have been taken and, in the judgement of the
Company, the job needs to be filled, the Company may hire “from the street” to
fill the job with the understanding that it is a “Temporary” job.  The person
hired from the street to fill the “Temporary” job shall exercise his/her rights,
if any, under Article 8 of the contract when such “Temporary” job ceases to
exist.

 

6.                                       When it is determined the disabled
employee will not or cannot return to work the opening will be posted in
accordance to Article 6.

 

ARTICLE 6

JOB POSTING

 

Section 1.               Job openings will be filled based on plantwide
seniority and basic qualifications regardless of shift.

 

(a)                                  New jobs and vacancies in existing jobs to
which no employee has recall rights will be posted on the plant bulletin board
for a period of three (3) working days.  A general description of each job
responsibility will be shown on the posting.

 

(b)                                 If the same job opening occurs within a
period of thirty (30) days from the first date of an original job posting, no
new posting will be required.  The new job opening will be filled from the
original bidding list.  If there are no remaining qualified bidders on the
original list, the new job opening shall be posted immediately.  However, a new
posting will be required at the end of the original thirty (30) day job posting.

 

(c)                                  During the posting period, eligible
employees may bid on the posted jobs by completing a Bid Slip and submitting it
to their Supervisor.  The Company will notify the Union in writing and state the
reason for withdrawing the posting for any job.

 

(d)                                 Employees will be eligible to bid on higher,
equal or lower paying job provided:

 

(1)                                  They have completed the probationary
period.

 

(2)                                  Those who have bid and been accepted on
lower paying jobs under this procedure must remain in the new department for a
period of at least six (6) months before being eligible to again bid on another
job outside their department.  However, these employees may bid upward or
lateral through all labor grades within their department at any time.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Following the closing of the posting,
bidders will be considered and interviewed by the Personnel Department for each
job opening in order of seniority; a Shop Commiteeperson shall be present.  The
most senior employee who has the basic qualifications to perform the required
work will be promoted to the job within a period of thirty (30) calendar days. 
Unsuccessful bidders will be notified by the company in writing.  A copy of the
notice of disaward which will include the grounds for disaward will be given to
the Shop Chairperson.  Bidders may withdraw their bids at any time before
starting the new job by signing a refusal slip provided by the Company, a copy
of which will be given to the Shop Chairperson.

 

(f)                                    Job openings in a “Training Program” will
also be filled under this procedure.

 

(g)                                 Should an employee with basic qualifications
grieve the Company’s selection in filling the vacancy, the employee must be
shown the basic requirements of the job and have the assistance of the
Leadperson and/or Supervisor for a five (5) day period in order to prove his/her
ability to meet the basic qualifications.

 

(h)                                 The shop chairperson or an appointee will be
notified prior to all permanent transfers and promotions within the Bargaining
Unit.

 

ARTICLE 7

TEMPORARY TRANSFERS

 

Section 1.               The Union will be notified at the time when temporary
transfers become necessary.

 

Temporary work assignments:

(a)                                  Employees may be temporarily transferred
from one department to another for a period not to exceed six (6) days per
month, and provided that during the transfer, the job he/she left shall not be
filled and he/she shall be returned to his/her permanent job upon completion of
temporary assignment or for longer periods of time if agreed by the Union and
the Company.

 

(b)                                 Employees shall be transferred by seniority,
lowest senior person first within the department to a lower rated job.

 

(c)                                  Employees shall be transferred by
seniority, highest senior person first within the department to a higher rated
job.

 

(d)                                 No employee will be required to perform work
in a higher labor grade on any basis (temporary or permanent) unless they are
paid according to the prevailing rate of pay on said higher labor grade.  No
employee will be forced or coerced into taking a promotion.

 

(e)                                  No employee will be required to perform
work in a lower labor grade on a temporary basis at the rate of pay in said
lower labor grade.  That is, employees will be guaranteed their former (higher)
rate of pay while working on a temporary transfer in a lower labor grade.

 

12

--------------------------------------------------------------------------------


 

(f)                                    The shop Committeeperson in the area
involved in a transfer will receive a copy of a transfer notice.  This transfer
notice will state the department, job title and labor grade to which the
employee is being transferred.  The Shopcommittee-person will be notified
immediately by a written transfer notice in any of the following conditions:

 

A.            Any transfer lasting more than one day.

 

B.            Any change in labor grade at any time.

 

(g)                                 Employees shall have the privilege of
exchanging shifts temporarily by individual arrangement provided they notify
their supervisor in advance and have the necessary qualifications to perform the
work.  The change must be effected without additional cost or penalty to the
Company.  If the period of such exchange of shifts is in excess of one (1) week,
the Company and the Union must mutually agree to such arrangements.

 

Section 2.               An employee with one (1) year of seniority or more
shall be permitted to use this seniority to exercise shift preference in writing
one week in advance to displace another employee with less seniority in the same
job classification and department on another shift.  The shift change option is
limited to only one (1) time per year.

 

ARTICLE 8

LAYOFF RECALLS

 

Section 1.

 

(a)                                  All layoffs, recalls, transfers and
promotions within the Bargaining Unit shall be made on the basis of plantwide
seniority provided the employee has the basic qualifications to perform the
required work.

 

(b)                                 When it becomes necessary to reduce the
workforce it shall be done as follows by laying off all probationary and
part-time employees first.

 

(c)                                  The Company shall, in the event of layoff,
provide notification to affected employees early enough to furnish at least
three (3) working days notice to the Shop Committee and employees affected by
any layoff for any period of time, or pay such employees hourly base rates in
lieu of said notice.  This requirement shall not apply to interruption resulting
from any condition beyond the Company’s controls.  All layoffs must commence on
the last working day of the week (Friday).

 

(d)                                 Employees in classifications affected by
layoff will have an option to accept a lay-off slip stating lack-of-work or bump
a junior service employee provided they have the basic qualifications to perform
the work.  The initial notification mentioned in paragraph (c) will begin the
bumping process and employees must make their bumping decision immediately. 
Upon request by the employee, the bumping decision can be delayed, but not
beyond two (2) hours and then is bound by that choice.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Employees will have five (5) days in which
to demonstrate their ability to perform a job in case of layoff and recall. 
Employee must be shown basic requirements of job and have assistance of
Leadperson and/or Foreperson for a five (5) day period.

 

(f)                                    There shall be no upward bumping.

 

(g)                                 In the event of a layoff, the Shop
Chairperson, the members of the Shop Committee and Company employees who are
Executive Officers of the Local Union shall be accorded top seniority, but they
must have the basic qualifications to perform the available work.

 

(h)                                 Recalls shall be in reverse order of
layoff.  The most senior employee with basic qualifications on the layoff list
will be recalled for available work.  Employees recalled to fill a temporary job
vacancy may refuse this assignment without prejudicing their recall rights.

 

(i)                                     Employees affected by bumping procedure
must return to their original job when such opening occurs.

 

ARTICLE 9

LEAVE OF ABSENCE-EMERGENCY TIME OFF

 

Section 1.               When the requirements of the Company will permit,
employees upon written request on account of illness or death in their immediate
family or other reasonable cause approved by the Company, will be granted a
leave of absence without pay for a period of not more than ninety (90) days,
which shall be renewable if production requirements permit.  Any such employees
on leave who engaged in other employment, or who fail to report for work on the
expiration of their leave, will be considered as having quit.  All such leaves
of absences shall be granted in writing by the Company.

 

Section 2.               Employees granted a leave of absence must prepay all
insurance premiums prior to their departure for said leave.  This prepayment
must also be made in the event the leave is extended by mutual agreement.

 

Section 3.               Any employee who enters the Armed Forces shall be
entitled to a leave of absence, accumulations of seniority and re-employment
rights, in accordance with Federal and State Laws.  In addition, an employee who
is a member of the Military Reserve or National Guard shall be granted leave for
annual training or special tour not to exceed three (3) weeks per calendar
year.  Such employee during this period shall receive the difference in pay, if
any, between their normal rate of pay and wages paid by the service branch.

 

Section 4.               Seniority will be accumulated during leaves of absences
as described above.

 

14

--------------------------------------------------------------------------------


 

Section 5.               Employees may be granted emergency time off of not more
than fourteen (14) calendar days by contacting the Company by telephone or
telegram within three (3) working days giving the reasons for such request. 
Such time off will be granted for legitimate emergency reasons.  Extensions of
emergency time off may be requested under the provisions of Section 1 of the
Article 9.

 

Section 6.               Employees will be granted pregnancy leave of absence
and such leaves will be treated as any other type of medical leave of absence.

 

ARTICLE 10

CALL TIME

 

Section 1.

 

(a)           Employees reporting for work on their regular shift without notice
from the Company that no work will be available for them, shall be offered other
work for at least four (4) hours or shall be paid the base rate of their regular
job for four (4) hours if there is no other work for them.  If they refuse the
work offered, they shall forfeit the right to receive reporting pay.

 

(b)                                 Notice to the employees by the company will
be given not later that the end of their regular shift.

 

(c)                                  This Article shall not apply where the lack
of work is due to conditions beyond the control of the Company, or in the case
of an employee who has been absent and has not given the Company adequate notice
of return to work.

 

ARTICLE 11

COMMITTEE PERSONS, GRIEVANCE AND

ARBITRATION PROCEDURE

 

Section 1.               In addition to the Shop Chairperson, the Union shall
have a Committee-Person for each sixty (60) employees, except that there shall
be a minimum of three (3) Committeepersons on the first shift, two (2) on the
second shift and one (1) on the third shift.  The Union will provide the Company
with a current list of the Committeepersons and their departmental
responsibilities.

 

Section 2.               Time necessarily spent during the normal working hours
(and during scheduled overtime) by the Shop Chairperson, Committeeperson,
grievant and Union employees of the Company on negotiations, grievances or
arbitration hearings will be paid for by the Company.  If in the opinion of the
Company such time becomes unreasonable, the Company will notify and confer with
the Union.

 

(a)           The Company shall pay the Shop Chairperson for all time spent
during the normal working hours (and during scheduled overtime) on Union
business including the handling and investigations of grievances as set out in
this Agreement, for time spent on arbitration hearings and for negotiations.

 

15

--------------------------------------------------------------------------------


 

Section 3.               A grievance is a difference of opinion between the
Company and the Union or an employee involving the interpretation of application
of the terms of this Agreement.

 

Section 4.               Grievances shall be processed as follows:

 

(a)                                  The grievance must be submitted within
fifteen (15) working days after the employee and the Union are aware of it.

 

(b)                                 The Shop Chairperson or Committeeperson and
employee shall discuss the grievance with the immediate Supervisor of the
department in which the grievance has occurred.  If the immediate Supervisor’s
oral answer is not satisfactory, the grievance shall be submitted to Step 1.

 

(c)                                  Step 1:  The grievance shall be reduced to
writing and presented to the employee’s immediate Supervisor by the Union within
three (3) working days from the date of the oral answer.  The Supervisor shall
write the answer on the grievance form and return three (3) copies to the Union
Committeeperson before the end of the third (3rd) working day after receipt of
the grievance.  Failing a satisfactory settlement, the Union will have three (3)
working days in which to appeal to the Supervisor for referral to Step 2.

 

(d)                                 Step 2.  The Union Shop Chairperson shall
meet with the Company representative designated to handle the second step within
three (3) days from the date of the appeal.  The Company will give its written
answer within three (3) working days after the meeting.  Failing a satisfactory
settlement, the Union will have three (3) working days in which to appeal to the
Personnel Manager for referral to Step 3.

 

(e)                                  Step 3:  The President of the Local Union
and/or the Business Agent and/or the International Representative, together with
the Union Shop Committee shall take up the grievance with the Committee of
Management which shall include an executive of the Company.  This meeting will
be scheduled within seven (7) working days after the date of the appeal.

 

The Company will have five (5) working days following the date of the meeting in
which to make a written disposition of the grievance.  Failing a satisfactory
settlement, the Union will have fourteen (14) days in which to notify the
Company in writing of its intent to arbitrate the issue.

 

(f)                                    Upon receipt of the Union’s notice of
their intention to arbitrate, a prearbitration hearing shall be scheduled within
thirty (30) working days.  After the pre-arbitration hearing, the Company
General Manager will have ten (10) working days to answer.  If the answer is not
satisfactory, the Union will have thirty (30) days following that answer in
which to appeal for arbitration.  If the Union does not appeal within said time
limit, the grievance shall be considered as being satisfactorily settled.

 

(g)                                 All of the above stated time limits may be
extended by mutual agreement.

 

16

--------------------------------------------------------------------------------


 

(h)                                 The Grievant may be present upon request of
either party at any of the steps outlined above.

 

(i)                                     If grievances are appealed to
arbitration, the parties will alternate between the American Arbitration
Association and the State Board of Mediation and Arbitration.

 

(j)                                     If submitted to the Connecticut State
Board of Mediation and Arbitration, the parties shall operate under the
procedures set forth by said Board, whose decision shall be final and binding
upon the parties.

 

(k)                                  If submitted to the American Arbitration
Association, the parties shall operate under the procedure set forth by the
American Arbitration Association, whose decision shall be final and binding upon
the parties.

 

(l)                                     The Arbitrator may interpret this
agreement and apply it to the particular case under consideration but shall,
however, have no authority to add to, subtract from or modify the terms of this
agreement in any way.

 

(m)                               The cost of Arbitration shall be shared
equally by the Company and the Union.

 

(n)                                 Arbitration cases involving time study, job
evaluation and job standards shall be submitted only to the American Arbitration
Association.

 

(o)                                 The Company shall not be required to pay
back pay for any period in excess of thirty (30) working days prior to the time
a written grievance is properly filed with the Company.

 

Section 5.               The local Union President and/or two (2) appointees,
and/or a representative of the International UAW Engineering Department, shall
be permitted to enter the plant for the purpose of investigating, advising or
negotiating on grievances.  However, they shall first make known their intent to
the Company and shall receive permission for said visit.  This shall be
restricted to entrance during working hours only.

 

ARTICLE 12

HEALTH AND SAFETY

 

Section 1.

 

(a)                                  The Company agrees it will provide proper
safety devices and sanitary conditions in the plant.  Failure to do so may be a
matter of grievance.  Furthermore, the Company agrees that it will pay the full
cost of Company mandated safety equipment.

 

(b)                                 Once each month starting in February, 1989,
at a time to be scheduled by management, a safety tour between two (2) members
of management and two (2) employee representatives of the Union will make a
plant safety tour.  At the end of the tour, unsafe practices and conditions
found in the plant will be listed.  Appropriate actions will be taken by
management to correct unsafe conditions found. This committee will jointly plan
to prevent accidents, investigate

 

17

--------------------------------------------------------------------------------


 

accidents, review accident reports, and OSHA compliance.  Regular meetings will
be scheduled to facilitate the promotion of health and safety in the plant.

 

(c)                                  The Company will issue and fill out
accident forms on all injuries and give the Shop Committeeperson a copy
immediately.

 

Section 2.               The Company shall provide first aid facilities and a
qualified attendant to perform first aid duties.

 

Section 3.               Employees who are injured on the job can be sent home
and receive pay for the balance of their day only if authorized by written
instruction from the Medical Department or the Company doctor.  The Company will
issue a form to be used in such cases, a copy of which will be given to the
employee’s Foreperson and to the Union.

 

Section 4.               Where possible, employees sustaining injuries at work,
or affected by occupational diseases during the course of their employment, and
who are physically handicapped as a result thereof, shall be given other
suitable employment as may be then available.

 

ARTICLE 13

LEADPERSON’S SCOPE

 

Section 1.               To relay general instructions from Foreperson to
operators with reference to product, operations, tools, equipment and duties.

 

Section 2.               All matters involving personnel problems are to be
handled by the Forepersons who have full supervisory authority over all
employees in their departments, including Leadpersons.

 

Section 3.               Leadpersons shall not have the right to hire, fire, or
recommend disciplinary action or recommend promotions or demotions.

 

ARTICLE 14

BEREAVEMENT PAY

 

Section 1.               Employees (including probationary) shall be entitled to
three (3) working days off with pay in the event of a death within the
“immediate family.”

 

Section 2.               Immediate family shall be limited to spouse, child,
mother, father, sister, brother, grandparent, mother or father-in-law, brother
or sister-in-law, daughter or son-in-law, legal guardian or stepchild.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 15

JURY DUTY

 

Section 1.               Employees who have completed their probationary period,
and who are called and report for Jury Duty on days they would have otherwise
worked for the Company, shall be paid regular wages for thirty (30) days. 
Should Jury Duty continue past 30 days, the employee shall be paid the
difference between the payment they receive for such service and the amount
calculated by multiplying eight (8) times their regular hourly rate for each day
involved limited, however, to Monday through Friday.

 

Section 2.               In order to receive Jury Duty make-up payment, the
employees must give Management prior notice of said Duty and furnish evidence
that they actually performed such service, showing the amount of payment
received accordingly.  These provisions are not applicable to employees who,
without being called, volunteer for Jury Duty.

 

ARTCILE 16

NOTICE OF DISCHARGE

 

Section 1.               The Company agrees to give immediate written notice to
the Shop Committeeperson and the employee involved of all discharges and
suspensions made within the unit, except in emergencies.

 

Section 2.               The Chairperson and/or Committeeperson shall be present
at time of employee discharge and suspension except in emergencies.

 

Section 3.               If an employee is discharged or suspended, he/she shall
have the right to a hearing within twenty-four (24) hours after suspension or
discharge.  He/she shall be represented by the Shop Chairperson and
Committeeperson and/or Business Agent and/or International Representative.

 

Section 4.               When employees are discharged or suspended and file a
complaint claiming that they were unjustly discharged or suspended, the Shop
Committeeperson may invoke the grievance procedure at the third step within (5)
days after the discharge or suspension.

 

Section 5.               If, upon appeal, any discharge or suspension shall be
found to be unfair or discriminatory, the employee will be reinstated with
seniority rights unimpaired and will be given retroactive pay for all time lost
due to the discharge or suspension, less the earnings he/she may have received
from gainful employment or unemployment insurance obtained in the interim.

 

ARTICLE 17

UNION COOPERATION

 

The Union agrees that in exchange for a fair day’s pay for a fair day’s work, it
must maintain a high level of productivity.  The Union and its members will
cooperate in attaining such a level of productivity as is consistent with the
health and welfare of its members.  The Union and its members will seek to
assist in effectuating economies and the utilization of improved methods and
machinery.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 18

MANAGEMENT

 

It is understood and agreed that with the exception of the specific provisions
of this contract, nothing in this Agreement shall be considered to limit or
restrict the Company in the exercise of the customary functions of Management.

 

ARTICLE 19

NO STRIKES OR LOCKOUTS

 

Section 1.               The Union agrees that there shall be no strikes during
the term of this Agreement on any issues which may be the subject of arbitration
or on which the contract is silent.

 

Section 2.               The Company agrees that there shall be no lockouts
during the terms of this Agreement on any issues which may be the subject of
arbitration or on which the contract is silent.

 

ARTICLE 20

PAID SICK AND/OR

PERSONAL LEAVE ALLOWANCE

 

Section 1.               Each employee, upon vacation eligibility date, shall be
credited with six (6) days (48 hours) paid sick and or personal leave allowance
in accordance with the following provisions:

 

(a)           Employee must have worked at least 1000 hours in the prior twelve
(12) month period.  The period for determining hours worked shall be from
August 1st of the prior year through July 31st of the current year.

 

(b)           In the event an employee worked less than 1000 hours in said
period, paid sick and/or personal leave allowance will be credited in the same
proportion as the hours worked are to 1000.  New employees must have worked at
least 1000 hours in order to be eligible for paid sick and/or personal leave
allowance.  Employees terminated for any reason shall receive a pro-rated sick
or personal pay.

 

Section 2.               Any employee with credited sick and/or personal leave
allowance, as provided in Section 1 above, may use such allowance during the
following twelve (12) month period for illness (when not receiving accident and
health insurance benefits), or personal reasons, but provided that absence from
work has been excused, is for not less than four (4) continuous hours and has at
least four (4) hours paid sick and/or personal leave allowance credit
remaining.  Employees shall notify the Company when electing to take personal
days off.

 

Section 3.               Paid sick and/or personal leave allowance shall be
computed on the basis of the employee’s regular rate of pay as of the day of
absence and shall be paid on the pay check for said period so long as
application for same has been submitted on a timely basis.  Application for
payment shall be made through the employee’s supervisor on forms so provided.

 

20

--------------------------------------------------------------------------------


 

Section 4.               Unused sick and/or personal leave allowance, at the
time of the employee’s next eligibility date, will be paid to the employee in a
lump sum calculated on the basis of the employee’s regular rate of pay at such
time.

 

ARTICLE 21

NON-COVERED EMPLOYEES

 

Section 1.               Persons excluded from the Bargaining Unit shall not
perform work of the type customarily performed by employees of the Bargaining
Unit, except in the following situations:

 

(a)           In emergencies when employees are not available.

 

(b)           In the bona fide instruction or training of employees.

 

(c)           Duties of an experimental nature or in the case of vendors or
warrantees, tryouts.

 

Section 2.               When it is determined that bargaining Unit work has
been performed by a non-bargaining unit employee in violation of Section 1, the
employee in the appropriate job description with the least amount of accumulated
overtime hours will receive pay at the applicable rate for the hours of work
performed.

 

Section 3.               The Company shall notify the Union Chairperson and/or
the Committee person in the section affected prior to the assignment of any
persons excluded from the Bargaining Unit to any of the situations listed in
Section 1.

 

Section 4.               Any grievance involving interpretation of this Article
may be submitted in writing directly to Step 3.

 

ARTICLE 22

GENERAL PROVISIONS

 

Section 1.               The Company shall notify the Union of its supervisory
representatives; the Union shall notify the Company of its Committee members
operating under the Contract.

 

Section 2.               Employees will be paid equal pay for equal work.

 

Section 3.               The Company and the Union agree that they will not
discriminate against any employee or applicant for employment because of age,
race, color, religious creed, sex, national origin, ancestry or physical
disability, disabled veterans, and veterans of the Vietnam era.

 

Section 4.               Part time employees shall have seniority only among
other part-time employees, and shall share in monetary benefits under the
contract on a prorated basis only, with the exception of general wage rates
which they shall share fully.

 

21

--------------------------------------------------------------------------------


 

Section 5.               Officers, Stewards and Committee persons of the Union
shall be permitted to leave work in connection with official Union business
whenever authorized by the President or the Business Agent of the Amalgamated
Local Union, and members elected or appointed to official Union conventions or
conferences, or authorized by the Local Union to attend any official Union
functions shall be permitted to leave work for such purposes provided permission
shall be obtained in advance from the Company, which permission will not
unreasonably be withheld and provided further that the Company shall not be
liable for any pay during the period of absence.

 

Section 6.               Except as provided herein, it is understood between the
parties that there shall be no duplication of Compensation for the same hours
for any reason.

 

Section 7.               The Company and the Union agree to institute a mutually
agreeable training or apprenticeship program.

 

Section 8.               The Company shall print and distribute copies of this
contract to all Bargaining Unit employees within one hundred twenty (120) days
of the effective date of this Agreement.

 

Section 9.               The Company will offer educational assistance to any
employee with three or more years of service under the following conditions:

 

(a)                                  Courses must be job related and approved by
Management prior to starting the program of instruction for which payment will
be made.

 

(b)                                 Courses must be successfully passed prior to
payment.

 

(c)                                  There will be a semester limitation of
assistance not to exceed $200 per individual, effective February 1, 1992.

 

Section 10.             Bargaining unit work within the plant shall not be
sub-contracted when the work is normally and usually performed by bargaining
unit employees with appropriate equipment and qualified employees are available,
except where circumstances demand or economics warrant it.  If such decision is
based on cost, the Company will notify and discuss with the Union as soon as
possible the reasons why it believes such action to be necessary, so the parties
may explore alternatives to such transfer of work.

 

ARTICLE 23

INSURANCE PROGRAM

 

Section 1.               Health Maintenance Organization


 

Each employee covered by this Agreement shall have their hospital, medical,
surgical, and related insurance coverage under the Health Net Charter HMO with
formulary.

 

Section 2.  The Company agrees to provide insurance coverage as outlined in the
Health Net plan description as provided to all employees upon enrollment. 
Details are explained in the insurance contract.

 

22

--------------------------------------------------------------------------------


 

Section 3.               Employee Contributions

 

Effective 3/1/02 the employee contribution will be $28.00 per week.

 

Effective 3/1/03 the employee contribution will be $28.00 per week plus 50% of
the premium increase up to a maximum of $5.00 from the prior contribution.

 

Effective 3/1/04 the employee contribution will be the existing contribution
plus 50% of the premium increase up to a maximum of $5.00 from the prior
contribution.

 

If during the life of the contract the projected cost of premium increases would
result in an increase of more than $5.00 above the previous year’s employee
contribution, the Company and the Union will meet to develop an alternate plan
which will not result in an increase in Company cost.  If the parties agree on a
plan which results in a lesser premium cost the parties will share the savings.

 

If the parties do not agree on an alternate plan, the Company and the employee
will share the increased cost of the premium on a 50%/50% basis.

 

Premium Conversion

 

Current tax laws allow us to provide you with a tax-advantaged way to pay your
share of Medical premiums.  You may elect to contribute toward the cost of your
coverage on a pre-tax basis.  That means your premiums will be deducted from
your paycheck before Social Security, federal, and state taxes are taken out. 
This lowers your taxable income and, in effect, lowers your share of the
premiums.

 

Section 4.               Accident and Sickness weekly benefits for employees
with accidents or sickness will be paid as follows:

 

2/1/02 - $245 per week

2/1/03 - $250 per week

2/1/04 - $255 per week

 

Section 5.               The Company shall pay $30 per month per employee for
dental insurance per the Local 376, UAW Dental Plan effective February 1, 1996.

 

Section 6.               Employees who retire early may continue their life
and/or medical insurance at group rates until age sixty-five (65).  In order to
receive retiree life paid for by the company and $50/month towards retiree
medical and/or Medicare Part B Reimbursement paid for by the Company at age
sixty-five (65), the employee must elect to carry the retiree life and/or
medical insurance until age sixty-five (65).

 

Section 7.               Employees who retired after February 1, 1993 and before
February 1, 1996 will be entitled to have Medicare Part B paid for by the
Company when they reach age sixty-five (65).  Employees entitled to receive
Medicare Part B premiums should submit a statement to the Personnel Department
every six (6) months to receive reimbursement.

 

23

--------------------------------------------------------------------------------


 

Employees who retire on or after 2/1/96 are entitled to $50 per month paid for
by the Company toward both medical and/or Medicare Part B reimbursement when
they reach age sixty-five (65).

 

Section 8.               The Company will provide Life Insurance Coverage and
Accidental Death and Dismemberment Coverage in the following amounts:

 

February 1, 2002 - $19,000

February 1, 2003 - $20,000

February 1, 2004 - $21,000

 

Section 9.               The Pension Plan Monthly Benefit shall be increased to
$23.25 for employees who retire after February 1, 2002.

 

Section 10.             Survivor Income Benefit Insurance - If you should die
the Company shall pay a monthly benefit of $100 to your spouse commencing on the
first day of the calendar month following the date of death and on the first day
of each month thereafter until 24 such monthly payments have been made. No
survivor Income Benefit shall be subject in any manner to assignment, pledge,
attachment of encumbrance of any kind, nor subject to the debts or liability of
any eligible survivor except as required by applicable law.

 

Section 11.             Prescription Safety Glasses

 

The following prescription safety glass program is in effect for employees only:

 

Expenses Covered

 

 

 

Every 12 months:

Up to:

 

 

 

 

Lenses (per lens)

 

 

 

 

 

Single Vision

$

10.00

 

 

 

 

Bifocal

$

15.00

 

 

 

 

Trifocal

$

20.00

 

 

 

 

Contact Lens

$

15.00

 

 

 

 

Every 24 months:

 

 

 

 

 

Frames

$

14.00

 

 

Section 12.             Provisions Applicable to Coverage if you cease active
work because of certain specified reasons -If you cease work because of
non-occupational disability, all your coverage except insurance for Death or
Dismemberment by Accidental means and Weekly Accident and Sickness insurance
will be continued during absence due to such disability up to a maximum of 18
months from the end of the calendar month in which you last worked. This
provision runs concurrently with your COBRA Rights.

 

Section 13.             Layoff or Leave of Absence -Your insurance for Death or
Dismemberment by Accidental Means and your Weekly Accident and Sickness
Insurance will terminate on the date you cease active work, and all your other
coverage will be

 

24

--------------------------------------------------------------------------------


 

continued during such lay-off up to the end of the calendar month in which you
cease work. If your lay-off continues beyond that period, you may elect on or
before the 15th day of the next calendar month to continue all of your insurance
other than your insurance for Death or Dismemberment by Accidental means and
your Weekly Accident and Sickness insurance for not more than the next 18 months
by paying the full cost of the coverage thus continued for you. Failure to make
such contribution on or before the 15th day of any month will terminate such
insurance at the end of the last month for which payment has been made. If your
are on lay-off, this provision will run concurrently with your COBRA rights
under COBRA.

 

Section 14.             What Happens to Your Insurance at Retirement - All
employees retiring under the Pension Plan, upon attaining their normal
retirement date, will receive $4,000 of life insurance.

 

If an employee retires early under the Pension Plan and pays the required
contributions for the amount of life insurance he is entitled to as a retiree,
until attainment of age 65, the Company will then continue this amount of life
insurance at no cost to the employee.

 

ARTICLE 24

PLANT CLOSURE AGREEMENT

 

An employee whose employment is terminated as a direct result of the plant being
closed shall receive:

 

(a)           Separation pay in an amount equal to $200 for each year of
continuous service;

 

(b)           Any vacation benefits accrued but not yet paid, and

 

(c)                                  The continuation of the hospital, medical,
surgical, dental and life insurance in effect at the time of their termination
for four (4) months.

 

ARTICLE 25

TERMINATION DATE

 

This Agreement shall commence February 1, 2002 and terminate midnight,
January 31, 2005.

 

This Agreement shall be in full force and effect for a period of three (3) years
from the date hereof and for additional periods of one (1) year thereafter
except that should either party hereto intend to terminate this Agreement or
modify any portion of any of the terms hereof, it shall give written notice by
certified mail to the other party not less than sixty (60) no more than
seventy-five (75) days prior to its expiration date.

 

Should notice of termination be given by either party as herein provided, this
Contract shall terminate as of its expiration date.

 

Should either party hereto give the other party such written notice requesting
amendment or modification of this Agreement, such notice shall be specific as to
the amendments or modifications proposed.  Negotiations on such proposed
amendments or modifications

 

25

--------------------------------------------------------------------------------


 

shall begin not later than twenty (20) days after the date of mailing of such
notice.  During such negotiation, this Agreement shall remain in full force and
effect except that should negotiations extend beyond the termination date then
either party, upon ten (10) days notice to the other in writing and by certified
mail may terminate the Contract in which event this Agreement shall terminate on
the tenth day after mailing of such notice.

 

Notice shall be in writing and shall be sent by certified mail addressed, if to
the Union, to the International Union, United Automobile, Aerospace and
Agricultural Implement Workers or America, UAW, and Amalgamated Local 376,
30 Elmwood Court, Newington, Connecticut and if to the Company, to The Heim
Bearings Division of Roller Bearing Company, 60 Round Hill Road, Fairfield,
Connecticut, 06430.

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be subscribed
by their duly authorized officers and representatives this

 

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE

AND AGRICULTURAL IMPLEMENT

WORKERS OF AMERICA, UAW

AND AMALGAMATED LOCAL 376

 

 

 

 

Wendell Askew, Chairperson

 

 

 

 

 

 

 

Antonio Pinto, Committee person

 

 

 

 

 

 

 

Marylou Lezinski, Committee person

 

 

 

 

 

 

 

Russell See, President, UAW 376

 

 

 

 

 

 

 

Joseph Calvo, International Rep. UAW
THE HEIM BEARINGS DIVISION OF
RBC BEARINGS

 

 

 

 

 

 

 

Ronald Lemansky, General Manager

 

 

 

 

 

 

 

Pam Kaczer, Human Resources Manager

 

 

26

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

RBC HEIM UAW BARGAINING AGREEMENT LANGUAGE

 

RE:         TEMPORARY EMPLOYEES

 

The Company will have the ability to have no more than four temporary employees
for up to 10 days during the last two weeks of a production month or the first
week of a following production month to work on wrap and pack.  Temporary
employees will only be used on wrap and pack and will not be used on overtime
unless all bargaining unit employees have been offered the overtime
opportunity.  The temporary wrap and pack jobs will be first be offered to
employees on the layoff list who have expressed interest by signing up for the
temporary assignment and will be recalled in accordance with their seniority
rights.  Employees on layoff who are recalled to temporary positions will
receive pay rates as provided for in the contract wage scale.

 

In the event of extreme circumstances, when the need for additional temporary
employees may arise, the Company will notify and discuss with the Union to reach
an agreement.

 

No employee hired as a temporary employee will be eligible for any medical,
dental, disability, life insurance or pension benefits.  Nor will they be
eligible for any holiday, sick or vacation pay benefits.

 

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE

AND AGRICULTURAL IMPLEMENT

WORKERS OF AMERICA, UAW

AND AMALGAMATED LOCAL 376

 

 

 

 

Wendell Askew, Chairperson

 

 

 

 

 

 

 

Antonio Pinto, Committee person

 

 

 

 

 

 

 

Marylou Lezinski, Committee person

 

 

 

 

 

 

 

Russell See, President, UAW 376

 

 

 

 

 

 

 

Joseph Calvo, International Rep. UAW
THE HEIM BEARINGS DIVISION OF
RBC BEARINGS

 

 

 

 

 

 

 

Ronald Lemansky, General Manager

 

 

 

 

 

 

 

Pam Kaczer, Human Resources Manager

 

 

27

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

The Company and the Union will establish a committee to review and evaluate work
which has been subcontracted from the Fairfield facility and consider attempting
to bring back the work if possible.  The committee will consist of 3
representatives appointed by the Union and 2 to be appointed by the Company. 
The Company representatives will be persons who have appropriate authority.

 

The committee will meet on or before March 31 for a period of three months.

 

The Company agrees to comply with the language in Article 22, Section 10.

 

 

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE

AND AGRICULTURAL IMPLEMENT

WORKERS OF AMERICA, UAW

AND AMALGAMATED LOCAL 376

 

 

 

 

Wendell Askew, Chairperson

 

 

 

 

 

 

 

Antonio Pinto, Committee person

 

 

 

 

 

 

 

Marylou Lezinski, Committee person

 

 

 

 

 

 

 

Russell See, President, UAW 376

 

 

 

 

 

 

 

Joseph Calvo, International Rep. UAW
THE HEIM BEARINGS DIVISION OF
RBC BEARINGS

 

 

 

 

 

 

 

Ronald Lemansky, General Manager

 

 

 

 

 

 

 

Pam Kaczer, Human Resources Manager

 

 

28

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

Direct Deposit

 

Employees may have their wages directly deposited to any participating financial
institution by enrolling between March 1 through March 31 of a calendar year.

 

 

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE

AND AGRICULTURAL IMPLEMENT

WORKERS OF AMERICA, UAW

AND AMALGAMATED LOCAL 376

 

 

 

 

Wendell Askew, Chairperson

 

 

 

 

 

 

 

Antonio Pinto, Committee person

 

 

 

 

 

 

 

Marylou Lezinski, Committee person

 

 

 

 

 

 

 

Russell See, President, UAW 376

 

 

 

 

 

 

 

Joseph Calvo, International Rep. UAW

 

THE HEIM BEARINGS DIVISION OF

 

RBC BEARINGS

 

 

 

 

 

 

 

Ronald Lemansky, General Manager

 

 

 

 

 

 

 

Pam Kaczer, Human Resources Manager

 

 

29

--------------------------------------------------------------------------------


 

MEMORANDUM OF UNDERSTANDING

 

The Company in conjunction with the Union will investigate and determine if it
is feasible to create a new smoking area.

 

 

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE

AND AGRICULTURAL IMPLEMENT

WORKERS OF AMERICA, UAW

AND AMALGAMATED LOCAL 376

 

 

 

 

Wendell Askew, Chairperson

 

 

 

 

 

 

 

Antonio Pinto, Committee person

 

 

 

 

 

 

 

Marylou Lezinski, Committee person

 

 

 

 

 

 

 

Russell See, President, UAW 376

 

 

 

 

 

 

 

Joseph Calvo, International Rep. UAW
THE HEIM BEARINGS DIVISION OF
RBC BEARINGS

 

 

 

 

 

 

 

Ronald Lemansky, General Manager

 

 

 

 

 

 

 

Pam Kaczer, Human Resources Manager

 

 

30

--------------------------------------------------------------------------------


 

APPENDIX A

 

WAGE SCHEDULE 2002

 

(HIRED BEFORE 2/1/1996)

 

February 4, 2002

 

 

 

 

 

August 5, 2002

 

 

 

 

 

 

 

 

 

2.90% GENERAL INCREASE

 

 

 

 

 

 

 

 

LABOR GRADE

 

BASE HIRE

 

RATE
MAXIMUM

 

10 Cents COLA
ADDED TO
HIRE*MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

WAGE SCHEDULE 2002

 

(HIRED AFTER 2/1/1996)

 

February 4, 2002

 

 

 

 

 

August 5, 2002

 

 

 

 

 

 

 

 

 

2.90% GENERAL INCREASE

 

 

 

 

 

 

 

 

LABOR GRADE

 

BASE HIRE

 

RATE
MAXIMUM

 

5 Cents COLA
ADDED TO
HIRE*MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

WAGE SCHEDULE 2003

 

(HIRED BEFORE 2/1/1996)

 

February 3, 2003

 

 

 

 

 

August 4, 2003

 

 

 

 

 

 

 

 

 

2.75% GENERAL INCREASE

 

 

 

 

 

 

 

 

LABOR GRADE

 

BASE HIRE

 

RATE
MAXIMUM

 

5 Cents COLA
ADDED TO
HIRE*MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

WAGE SCHEDULE 2003

 

(HIRED BEFORE 2/1/1996)

 

 

February 3, 2003

 

 

 

 

 

August 4, 2003

 

 

 

 

 

 

 

 

 

2.75% GENERAL INCREASE

 

 

 

 

 

 

 

 

LABOR GRADE

 

BASE HIRE

 

RATE
MAXIMUM

 

5 Cents COLA
ADDED TO
HIRE*MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

--------------------------------------------------------------------------------


 

WAGE SCHEDULE 2004

 

(HIRED BEFORE 2/1/1996)

 

February 2, 2004

 

 

 

 

 

August 2, 2004

 

 

 

 

 

 

 

 

 

2.90% GENERAL INCREASE

 

 

 

 

 

 

 

 

LABOR GRADE

 

BASE HIRE

 

RATE
MAXIMUM

 

5 Cents COLA
ADDED TO
HIRE*MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

WAGE SCHEDULE 2004

 

(HIRED BEFORE 2/1/1996)

 

February 2, 2004

 

 

 

 

 

August 2, 2004

 

 

 

 

 

 

 

 

 

2.90% GENERAL INCREASE

 

 

 

 

 

 

 

 

LABOR GRADE

 

BASE HIRE

 

RATE
MAXIMUM

 

5 Cents COLA
ADDED TO
HIRE*MAXIMUM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

STATEMENT OF EEO POLICY

 

It is the policy of Heim Bearings and the UAW to uphold and maintain a
continuing nondiscriminatory “Equal Employment Opportunity” policy.  Our goal
shall be a realistic attempt to insure genuine equal opportunity, in every sense
of its meaning, in every operational area.

 

“Equal Employment Opportunity” will be maintained for all present employees, as
well as applicants applying for positions with this company, through the
following Corporation policy:  “It is the policy through a positive and
continuing program, to provide equal opportunity in employment for all qualified
persons, to prohibit discrimination in employment because of age, race, creed,
color, sex, handicap, national origin, disabled veterans and veterans of the
Vietnam era, and to promote the full realization of equal employment
opportunity.  The program also extends to and encompasses the providing of equal
opportunity in employment for all qualified personnel without regard to politics
or marital status.

 

It is our intent to incorporate a strong EEO policy throughout virtually every
personnel activity or function to assure full utilization of all available human
resources and to review these policies on a semi-annual basis.”

 

37

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Summary Plan Description

 

HEIM BEARINGS

 

Hourly Payroll Retirement Plan

 

A Defined Benefit Plan for Hourly Employees of Heim Bearings represented by the
International Union, United Automobile Aerospace and Agricultural Implement
Workers of America, U.A.W., and Amalgamated Local 376, U.A.W.

 

Amended Effective February 1, 1992

 

38

--------------------------------------------------------------------------------


 

HEIM BEARINGS

 

HOURLY PAYROLL RETIREMENT PLAN

 

Introduction

 

This contract describes the provisions of the Heim Bearings Hourly Payroll
Retirement Income Plan, which is a Defined Benefit Pension Plan, established on
August 15, 1956, for the employees of Heim on its hourly payroll.  The Plan was
established primarily to provide these employees with  retirement income in
addition to their Social Security benefits.  The Plan offers retirement or total
disability, and can provide benefits to their surviving spouses or other
beneficiaries.

 

The retirement benefits provided under this Plan are funded through a Trust
Agreement held with the Frank Russell Company, 909 A Street, Tacoma, WA 98402,
(206) 572-2282.  The Paying Agent is and the payments are made through State
Street Bank, P.O. Box 1389, Boston, MA 02104.

 

This contract represents your “Summary Plan Description” (SPD) and is only a
summary of the legal text of the Plan.  In the event of any discrepancy between
the language of this summary and the language of the legal text, the language in
the legal text shall govern.  You should read this summary carefully in order to
develop a thorough understanding of the basic concepts of your retirement plan. 
If, after reading the summary you have any questions concerning your Plan, you
should contact your Human Resource Office.

 

This booklet is prepared in a question and answer format; the questions answered
here are the ones most frequently asked of our Human Resource Office.

 

SPECIAL TERMS

 

Certain terms used throughout this booklet have special meanings for the purpose
of t his Plan.  The second section of the legal text of the Plan defines these
terms in detail.

 

Generally, a term which begins with a capital letter in this booklet has a
specialized meaning.  Some of the terms to watch for in the summary are:

 

Actual Retirement Date – the date on which an employee actually retires from the
Company.

 

Company – Heim Bearings.

 

Normal Retirement Date – the first day of the month in which the employee
attains or would attain his 65th birthday.

 

Board – The Joint Board of Administration

 

Important

 

This summary describes the Plan as amended effective February 1, 1992. 
Employees who were terminated prior to that date may not be eligible for certain
of the benefits or payment options described in this summary.  Those former
employees should contact the Human Resource Office to see if their situation
could allow them to be covered by any of the Plan’s benefits.

 

This summary does not constitute a contract of employment nor does it in any way
influence incidence of employment.

 

39

--------------------------------------------------------------------------------


 

Details about:

 

May be found on page:

 

Eligibility to Participate
And effective date of participation

4

Amount of Benefits

4

Normal Retirement

5

Early Retirement

6

Disability Retirement

7

Form of Payments

8

Benefits in the Event of Death

11

Vesting and Credited Service

13

Loss of Benefits

15

Claim Procedure

17

Other Facts

22

Contributions to the Plan

22

Administration

23

Plan Benefits Insured

23

Names and Addresses

24

ERISA

24

Table I Early Retirement Factors

27

Table II 10 Year Certain Factors

28

 

HEIM HOURLY PAYROLL


RETIREMENT INCOME PLAN

 

Does this Plan apply to me?

 

This Plan covers all employees on Heim’s hourly payroll who are members of the
Union.  If you were such an employee on or after August 15, 1956, you are
automatically a participant in this plan.

 

When do I become eligible to receive retirement benefits?

 

The Plan provides for the payment of retirement benefits at age 65, your normal
retirement date.  If a participant continues to work beyond age 65, he will
continue to accrue pension credit for service.

 

You may also retire as early as age 55, if you have at least 10 years of Vesting
Service (described on page 13.)  In addition, if you have at least 10 years of
Vesting Service and you become totally and permanently disabled, you will be
entitled to receive a disability benefit.

 

How much can I receive?

 


AT NORMAL RETIREMENT


 

This is the retirement benefit normally provided to an employee who reaches age
65.  To figure out the amount of the normal retirement benefit you will receive,
multiply your years and fractions of years of Credited Service (described on
page 15) by $23.25*.  This amount is the monthly retirement benefit you would
receive as an unmarried employee retiring form active employment, or a married
employee if your spouse elected not to receive the Joint and Survivor Benefit
(see Joint and Survivor Benefit on page 8.)

 

Example:     Your Age = 65

Your Credited Service = 20 years

 

Effective 2/1/02 the benefit was increased to $23.25

 

40

--------------------------------------------------------------------------------


 

Per Month Benefit  

X

        Credited Service = Your Age 65 Monthly Lifetime Only Benefit

 

 

 

 

 

 

 

$23.25

X

20 years =

$465.00

 

 

 

 

If you are married on your Normal Retirement Date, you will automatically
receive the Joint and Survivor Benefit unless your spouse waives their right to
this benefit.

 

EARLY RETIREMENT BENEFIT

 

If you have at least 10 years of Vesting Service and you are at least 55 years
old but not yet 65, you may take early retirement by submitting a retirement
application (obtained from the Human Resource Office) to the Company.  Your
early retirement date will be the first day of the month you select to take
early retirement.  To figure your early retirement benefit, if you an unmarried
employee, multiply your years and fractions of years of Credited Service you
will have as of your early retirement date by $23.25 and then reduce this figure
by one-half percent (1/2%) for each month by which your early retirement date
precedes your Norman Retirement Date.

 

Example:  Your Age = 62

   Your Credited Service

 

Per Month Benefit

 

Credited Service

 

 

 

 

 

$

23.25

 

20 Years

 

 

Early Retirement
Factor
(from Table 1)

 

Your Age 62
Lifetime Only
Monthly Benefit__

 

 

 

 

 

82

%

$

381.30

 

 

If you are married on your early retirement date, your early retirement benefit
will be computed in accordance with the Joint and  Survivor Benefit unless your
spouse waives their right to receive this benefit.

 

If you do not wish to have your early retirement benefits begin right away, you
may specify the date on which you may want the benefits to begin (up to your
Normal Retirement Date); your early retirement benefits would then be increased
by one-half percent (1/2%) for each month (six percent (6%) per year) that you
defer receipt of your benefits (See Table 1).

 


DISABILITY BENEFIT


 

If you have at least 10 years of Vesting Service, are totally and permanently
disabled, and the Social Security Administration has approved your application
for disability benefits under the Federal Social  Security Act, you will be
entitled to receive a Disability Benefit.  Your Disability Benefit will be
computed in the same was as if you were unmarried and about to retire — your
years of Credited Service times $23.25.  You should note that the Joint and
Survivor Benefits does not apply to Disability Benefits payable to you before
you attain age 55.  In addition, you will not receive any additional Credited
Service while Disability Benefits are being paid.

 

You are considered to be “totally and permanently disabled” when you have
demonstrated that you are unable to engage in any regular employment for the
Company and the Social Security Administration has issued a determination letter
indicating that by reason of your disability you are entitled to receive
disability benefits under the Federal  Social Security Act.  Also you will not
be considered totally disabled if your disability is the result of chronic
alcoholism, addiction to narcotics, intentionally self-inflicted injury or the
commission of any act which results in the conviction of a felony.

 

41

--------------------------------------------------------------------------------


 

Once you start receiving Disability Benefits you may be required to take a
physical examination as often as twice a year to prove you are still permanently
disabled.  If you fail to take the examination as requested by the Company, your
Disability Benefits will stop and will not begin again until you do take the
physical and reapply for benefits.  Disability Benefits will also be stopped if
it is found you have recovered or that you have taken another job for wage or
profit.  If your total disability continues until you reach age 65, your
Disability Benefits will stop at that time and you will begin receiving the
Normal Retirement Benefit.

 

If your disability is overcome and your return to work at Heim, you will not
lose any of your previous Credited Service.  Also, you start adding additional
Credited Service when you start working for the Company again.

 

HOW ARE BENEFITS PAID?

 

The Plan provides for your choice of the following monthly payment forms:

 

Joint and Survivor Benefits

Single Life Benefit

Joint Annuitant Benefit

Ten Year Certain and Life Option

Post-Retirement Joint and Survivor Benefit

 

The Joint and Survivor Benefit is the usual form of benefit paid to a married
participant upon his retirement.  If you should die after retirement, this form
of retirement benefit provides a continuing benefit for your spouse.

 

If you are married as of the date you retire (whether you retire on your Late
Retirement Date, Normal Retirement Date, or take early retirement), you will
automatically receive the Joint and Survivor Benefit unless your spouse waives
their right to it.  The Joint and Survivor Benefit will be 85% of your monthly
retirement benefit and your spouse would then be entitled to 55% of that reduced
amount.

 

Example:   Age of Employee = 65


AGE OF SPOUSE = 65


CREDITED SERVICE = 20 YEARS


 

Your Lifetime
Only Benefit

 

Joint and Survivor
Benefit Factor

 

Your Age 65
Benefit

 

 

 

 

 

 

 

$

465.00

 

X 85%

 

$

395.25

 

 

You would receive $395.25 per month from the pension plan for the rest of your
life.  After your death, your spouse would receive fifty-five percent (55%) or 
$217.39 per month for the rest of his/her life.  The reason for your benefit
reduction is to cover the cost of providing for the continuing benefit to your
spouse.

 

You may elect not to receive this benefit.  If you wish to make this election,
you and your spouse must sign the Joint and survivor Benefit form which will be
provided to you by the Personnel Office and this election may be made at any
time after you become eligible to retire but before your Actual Retirement
Date.  If you elect to receive the Single Life Benefit as described below in
place of the Joint and Survivor Benefit, your normal retirement benefit will not
be reduced.   However, upon your death, your retirement benefits will cease and
your surviving spouse would not be entitled to any benefits from the Plan. 
Prior to your becoming eligible for normal retirement, you will be contacted by
the Company and reminded about the Joint and Survivor Benefit and of your right
to elect not to receive it.

 

42

--------------------------------------------------------------------------------


 

If you take no action, the Joint and survivor Benefit will automatically be paid
to you.  If you are considering early retirement, the Joint and survivor Benefit
information will be provided to you by the Human Resources Office upon your
request.

 

Single Life Benefit

 

A.           This is the form of retirement benefit which will be payable to you
if:

 

1.               You are unmarried at your retirement, or

2.               You have elected not to receive the Joint and Survivor Benefit,
or

3.               You have elected not to designate a Joint Annuitant under the
Joint Annuitant Benefit as described below, or

4.               You have not elected the 10 Year Certain Option.

 

B.             The Single Life Benefit, as its name indicates, will be paid to
you for your lifetime and will be discontinued at the time of your death.

 

JOINT ANNUITANT BENEFIT

 

This optional form of retirement benefit provided for a continuing portion of
your retirement benefit to be paid to another person or if you are married but
do not wish to provide the Joint and Survivor Benefit to your spouse, you may
designate any person to receive a benefit upon your death after normal
retirement.  Please note, however, that this option is only available to you if
you retire at or after  your Normal Retirement Date (age 65).  In addition, the
Company must be notified and this option must be applied for no later than two
(2) years before you reach your Normal Retirement Date.  If this election is
filed after the date indicated above, then satisfactory evidence of your good
health must be furnished at the time you file for this option.

 

The Joint Annuitant Benefit works in the same way as the Joint and Survivor
Benefit.  You will receive a lower monthly benefit during our retirement and
upon your death, the person you name, who is called your “Designated
Beneficiary”, will receive fifty five percent (55%) of your reduced benefit for
his or her lifetime upon your death.

 

If you decide to elect the Joint Annuitant Benefit, you cannot also provide a
Joint and Survivor Benefit for your spouse nor can you have the Single Life
Benefit.  You may, however, elect to provide for the 10 Year Certain Option,
described below, and in addition to a Joint Annuitant or Joint and Survivor
Benefit.

 

10 Year Certain and Life Option

 

This optional form of retirement benefit provides that you may take a reduced
monthly benefit which would be paid to you for the rest of your life, with the
further provision that if you die before receiving 120 monthly retirement
benefits, the balance of any remaining monthly benefits would be paid to your
Designated Beneficiary.  Thus, if you die 12 months after you retire, another
108 monthly benefit payments will be  made on your account to your beneficiary. 
Please note, however, this option is only available to you if you retire at or
after your Normal Retirement Date.  In addition, the Company must be notified
and this option must be applied for no later than two (2) years before you reach
your normal retirement date.  If this election is filled after the date
indicated above, then satisfactory evidence of your good health must be
furnished at the time you file for this option.

 

WHAT HAPPENS IN THE EVENT OF MY DEATH?

 

Death Prior to Retirement

 

43

--------------------------------------------------------------------------------


 

If you have completed five (5) or more years of Vesting Service and you should
die, your surviving spouse will receive a Pre-Retirement Joint and Survivor
Benefit.  This benefit would be payable immediately if you are age 55 and have
(10) years of credited service or, this benefit will be payable at the time you
would have attained age 55 if you had lived.  At the time of your death, your
benefit will be calculated as if you had decided to retire immediately before
our death and were to receive the Post-Retirement Joint and Survivor Benefit.

 

Example:  Age Employee = 64

Age Spouse      = 64

Your Credited Service = 20 years

 

Your Benefit
(Lifetime Only)

 

 

 

Early Retirement Factor

 

 

 

 

 

 

 

$

325.00

 

X

 

94%    = $305.50

 

 

Spouse Benefit
Factor

 

 

 

Your Age 64
Benefit

 

 

 

 

 

 

 

85

%

 

 

$

259.68

 

 

You would have received a benefit of $259.68 per month if you had retired on the
day of your death.  Your spouse is entitled to fifty-five percent of that
amount, or $142.82 per month after your death at age 64.

 

If, however, you have not met the basic requirements of 5 years of Vesting
Service, then upon your death prior to retirement, no retirement benefits will
be payable.

 

Death After Retirement

 

Your surviving spouse or beneficiary’s right to receive retirement benefits upon
your death after retirement are as explained previously.  Provided you are
receiving the Joint and Survivor Benefit, this benefit would automatically
commence to be paid to your surviving spouse or your Designated beneficiary upon
your death.  In addition, should you have any benefits available under the 10
Year Certain and Life Option, these benefits would be paid to your surviving
spouse or beneficiary.

 

What Happens if I Become Divorced or My Spouse Should Die?

 

If you should become divorced prior to retirement, your ex-spouse would not be
eligible for any benefits under the Pre-Retirement Joint and Survivor Benefit. 
If upon retirement you are married on your Actual Retirement Date and you were
receiving the Post Retirement Joint and Survivor Benefits, and subsequently you
became divorced, your ex-spouse would still be entitled to the Joint and
Survivor Benefit upon your death.  If you divorce became final or if your spouse
were to die before your Actual Retirement Date, you would be treated as an
unmarried retiree and you would receive the Single Life Benefit rather than the
reduced Post-Retirement Joint and Survivor Benefit.

 

If you become married after your Benefit Commencement Date, you will not be
eligible for the Post-Retirement Joint and Survivor Benefit and no benefit will
be payable to your new spouse upon your death, unless your new spouse is your
beneficiary under the 10 Year Certain and Life Option and benefits are still
available under this form of payment.

 

44

--------------------------------------------------------------------------------


 

What is the Difference between Vesting Service and Credited Service?

 

Your employment service with the Company is used to measure your fulfillment or
certain of the Plan’s requirements for eligibility for benefits and the amount
of your benefits.

 

Vesting Service

 

Vesting Service is used to determine your right to receive a retirement
benefit.  A year of Vesting is any calendar year in which you have received
credit for 1,000 or more Hours of Service.  An “Hour of Service” is any hour for
which you were paid by the company for the performance of duties, and also
includes absence from work for any of the following reasons:

 

1.               Absence from work, up to a maximum of two (2) years, because of
a work-related injury or disease during which Workers’ compensation benefits are
paid and during which you would have been normally scheduled to work for the
Company;

2.               A period of layoff, up to a maximum of twelve (12) months,
unless you fail to return to work upon recall;

3.               Any temporary illness in which you receive compensation under a
Company disability program, provided you have worked at least 170 hours in the
year in which you became ill;

4.               Absence for paid vacations or paid holidays not worked;

5.               Any absence so credited under rules adopted by the Board.

 

The Hours of Service granted under the above conditions are pro-rated at the
rate of 8 hours per day, 40 hours per week, and 174 hours per month, assuming
you normally would have been scheduled to work during these absences.  If you
have earned less than 1,000 Hours of Service in a calendar year, Vesting Service
is earned at the rate of 1/12th of a year for the first 40 hours and 1/12th of a
year for each 80 hours after that.  Only 1,000 hours are counted for a year of
Vesting Service, even though you may work more than 1,000  hours in a particular
year.

 

“Vesting” is a form of ownership or right to receive a retirement benefit.  You
become vested in your retirement benefits after completing 5 years of Vesting
Service with the Company.

 

Credited Service

 

Credited Service is used to determine the amount of retirement benefits you will
receive.  A year of Credited Service is a calendar year in which you are
credited with 1,700 total compensated hours.  All hours of work at a premium
rate will be computed as straight-time hours.  In addition, you will also
receive Credited Service for the following reasons:

 

1.               Absence from work because of vacations or because of a
work-related injury or disease during which Workers’ Compensation benefits are
paid up to a maximum of two (2) years and during which you would have been
normally scheduled to work for the Company.

 

2.               Absence from work pursuant to an excused absence granted under
the collective bargaining agreement with the Union.

 

3.               Active service with the Armed Forces of the United States if
you return to work within 90 days of your discharge and if your re-employment
rights are protected by any Federal law then in effect which relates to military
service and re-employment.

 

Have There Been Any Changes in Service?

 

Yes.  As noted above, a new term called “Vesting Service” has been added to the
Plan.  Prior to January 1, 1976, if you were a participant in this Plan, you
received 1/10th of a year of Vesting Service for each month of Credited Service
that you earned beginning with your most recent hire date prior to January 1,
1976.  Service after January 1, 1976 in which you complete 1,000 Hours

 

45

--------------------------------------------------------------------------------


 

of Service will be considered a full year of Vesting Service.  Service awarded
under these circumstances will be rounded to the nearest 1/12th of a year.

 

Can I Lose My Benefits if I am not Vested?

 

Yes.  If you are not vested when you leave the Company, you will not receive any
benefits from the Plan.  Therefore, if you have less than 5 years of Vesting
Service and you do not return to work with the Company, you would lose all of
the service that you had earned up  until the date of your termination. 
However, if you return to work with the Company within a certain time period,
your previous service can be counted.

 

Once you have 5 years of Vesting Service, terminate from the Company and
subsequently return to work, all future service would be added to your previous
service.  If does not  matter how long you may have been away from the Company
provided you had 5 years of Vesting Service at the time of your termination.

 

What Happens If I Reach My Normal Retirement Date Before I have Completed Five
Years of Vesting Service?

 

Any participant who reaches age 65 is automatically considered to be vested in
whatever retirement benefits he or she had accrued up to that point.  Therefore,
if you had become employed by the Company after attaining age 55 but prior to
age 60 and worked until you reached age 65, you would be eligible for a
retirement benefit based on your years of Credited Service.  Employees hired
after age 60 are not eligible to join the plan.  You would not be eligible,
however, to take early retirement as you would not have the required minimum 5
years of Vesting Service.

 

If I Have Five Years of Vesting Service and I Quit or I Am Terminated, What
Happens to My Retirement Benefits?

 

If you have become vested (5 years of Vesting Service) and then you are
terminated or you quit, the Company will hold your accrued benefit until your
Normal Retirement Date.  If you had 10 years or more of Vesting Service, you may
elect an early retirement benefit between the ages of 55 and 65, with reduced
benefit payments beginning at any time prior to age 65 as elected by you.  If
you have a spouse at the time your benefits commence, the Post-Retirement Joint
and Survivor Benefit will be automatically paid unless you elect not to receive
this form of benefit option.  The Pre-Retirement Joint and Survivor Benefit is
not available to terminated employees.

 

How Do I Claim a Benefit?

 

All benefit applications (“claims”) are made by completing the retirement
application form which is available from your local Human Resources Department. 
The Human Resources Department will provide you with any help you may need in
completing the form and explain all options that are available to you.  Please
be sure you have completed the form accurately; if the wrong information is
provided, this could cause a delay in processing your claim.

 

Your claim will be reviewed and either approved or denied within 90 days after
the date of submission.  In certain cases the Board may require more time to
review your claim.  If such is the case, you will receive a notice stating that
more time is needed and identifying the reasons why.  The Board may require up
to an additional 90 days to approve or deny a particular claim.

 

It is the intent of the Board and the Company to respond to all claims within
the 90-day period.  If for some reason, however, you did not receive a notice of
approval or denial of your claim or a notice indicating that more time is
needed, the law permits you to assume that your claim has been denied and to
proceed with a request for a review of the denial.  To save time, however, we

 

46

--------------------------------------------------------------------------------


 

suggest that before you do request a review, you contact your Human Resources
Department to see if your claim has actually been denied or it is being held up
for some other reason.

 

What If My Claim Is Denied?

 

If your claim to a benefit is denied in whole or in part, you will receive a
written notice informing you of the denial.  The notice will state the specific
reasons for denial and will refer to specific Plan provisions which caused the
denial.  In addition, the notice will state whether additional information is
needed to complete this claim and if so, why that additional information is
necessary.  Finally, the notice will tell you what steps must be taken in order
to request a review of the denied claim.  Generally, to request a review of the
denied claim, you must submit a written request of the Board within 60 days
after receipt of the denial notice.

 

If a request for a review of a denied claim is not made within 60 days of the
receipt of the denial notice, you shall be deemed to have waived your right to a
review.

 

The Board will re-examine the denied claim, taking into consideration any
additional information which you may provide in support of your claim.  You will
receive a response to your request for a review within 60 days after your
request is received by the Board.

 

Again, if more time is needed to review your claim, you will receive a notice
stating that more time is needed and identifying the reasons why such additional
time is needed.  The Board may require up to an additional 60 days to make a
final decision on the review of a previously denied claim.

 

If, after the receipt of the decision of the Board you are still not satisfied
with the decision rendered, you should contact the Human Resources Department.

 

The Human Resources Department will conduct a review of the claim and may
contact the Board, you, the Trustee or any other person or persons as necessary
to obtain information concerning the claim.  The Committee will inform you in
writing of the final decision which has been reached within 30 days following
the receipt of the review of the appealed decision (unless more time is
required), in which case you will be notified that extra time is required.

 

May I See the Actual Plan?

 

Yes.  If you need more detail and technical information about this Plan, you may
request an opportunity to examine the legal papers used in maintaining and
reporting the Plan.  These papers are called the Plan Documents.  You may
purchase copies of the documents if you wish.

 

May I Change My Mind?

 

If for some reason after you have made a benefit application you wish to revoke
an election made under the Plan, you may do so prior to your Actual Retirement
Date.  For example, if you named your sister as your beneficiary for the Joint
Annuitant Benefit and your sister as your beneficiary for the Joint Annuitant
Benefit and your sister dies, you can name another beneficiary as long as  you
have not begun to receive your payment.  Your Actual Retirement Date is the
cutoff date; no changes in any elections can be made after that date except that
you may change your beneficiary under the 10-year Certain Option.  Thus, if the
Joint and Survivor Benefit or the Joint Annuitant Benefit is in effect and your
beneficiary or spouse dies before you do, you will continue to receive the
reduced payments even though your beneficiary or spouse can never receive any
benefits.

 

Are There Any Waiting Periods for My Election?

 

Yes.  If you make an election or change an election for the Joint Annuitant
Benefit or the 10-Year Certain, your election must be made in writing and filed
with the Company no later than two years

 

47

--------------------------------------------------------------------------------


 

prior to your Normal Retirement Date.  If such an election is made within two
years of your Normal Retirement Date, you will be required to furnish the
Company satisfactory evidence of your good health.

 

Other Facts You Should Know

 

Who Pays for All This?

 

The Company pays for the entire cost of this Plan.  The amount of the Company’s
contribution to the Trust Fund is actuarially determined.

 

Administration of the Plan

 

The Company has the overall responsibility for the operations of the Plan. 
These persons have the power to delegate authority for certain parts of the Plan
to other persons.

 

Plan Benefits Are Insured

 

Benefits under this Plan are insured by a federally established corporation
called the Pension Benefit Guaranty Corporation (PBGC) if the Plan terminates. 
Generally, PBGC guarantees most vested normal retirement benefits, early
retirement benefits and certain disability and survivor’s benefits.  However,
PBGC does not guarantee all types of benefits and the amount of benefit
protection is subject to certain limitations.

 

The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination.  However, if retirement benefits have been increased within five
years prior to the Plan termination, the whole of the Plan’s vested benefits or
the benefit increases may not be guaranteed.  In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees which is adjusted
periodically.

 

For more information on the PBGC insurance protection and implementations, ask
the Board or the PBGC.  Inquiries to the PBGC should be addressed to the Office
of Communications, PBC, 2020K Street, N.W., Washington, D.C. 20006.  The PBGC
Office of Communications may also be reached by calling 202-254-4817.

 

Names and Addresses You Should Know

 

The Plan Administrator is:  RBC Heim Bearings, 60 Round Hill Road, Fairfield, CT
06430, telephone (203) 255-1511.

 

The Trustee of the Plan is:  Frank Russell Trust Company, 909 A Street Tacoma WA
98402, (206) 572-2282.

 

The Paying Agent is:  State Street Bank, Retirement Investment Services, P.O.
Box 1389, Boston, Massachusetts 02104-1389

 

The agent for services of legal process is:  RBC Corporate Offices, 60 Round
Hill Road, Fairfield, CT 06430, (203) 255-1511.

 

Legal process may also be served on the board of the Trustee at the appropriate
address, as indicated above.

 

The employer identification number is 21-073351, which number identified the
Company to the government.  The Plan number is 047 which identifies the Plan to
Heim and to the government.  Any correspondence concerning the Plan should
always include those two numbers.

 

48

--------------------------------------------------------------------------------


 

Your Rights Under ERISA

 

The following statement is required by regulations released under the Employee
Retirement Income Security Act of 1974 (ERISA).

 

As a participant in the Hourly Payroll Retirement Income Plan, the Heim Bearings
Hourly Pension Plan, you are entitled to certain rights and protections under
ERISA.  ERISA provides that all Plan Participants shall be entitled to:

 

Examine, without charge, at the office of the Plan Administrator, and at other
specified locations, such as local Personnel Offices, all Plan Documents,
including trust agreements insurance contracts and copies of agreements,
insurance contracts and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and plan descriptions;

 

Obtain copies of all Plan Documents and other Plan information upon written
request to the office of the Plan Administrator (the Plan Administrator may make
a reasonable charge for the copies);

 

Receive a summary of the Plan’s annual financial report.  The Plan Administrator
is required by law to furnish each participant with a copy of this Summary
Annual Report (“SAR”), and;

 

Obtain a statement telling you whether you have a right to receive a pension at
normal retirement age(65) and if so what your benefits would be at that age if
you were to stop working under the Plan now.  If you do not have a right to a
pension, the statement will tell you haw many more years you  have to work to
get a right to a pension (become “vested”). This statement must be requested in
writing and is not required to be given more than once a year.  The Plan must
provide the statement free of charge.

 

In addition to creating rights for Plan Participants (ERISA) imposes duties upon
the people who are responsible for the operation of the employee benefit plans. 
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of your and other Plan Participants and
beneficiaries.  No one, including your employer, or any other person may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a pension benefit or for exercising your rights under ERISA.

 

If your claim for a pension benefit is denied, in whole or in part, you must
receive a written explanation of the reason for the denial.  You have the right
to have the Plan Administrator review and reconsider your claim.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request materials from the Plan and you do not receive them
within 30 days, you may file suit in federal court.  In such a case, the court
may require the Plan Administrator to provide the materials and pay you up to
$100 a day until you receive the materials, unless the materials you requested
were not sent to you because of reasons beyond the control of the Plan
Administrator.  If you have a claim for benefits which is denied in whole or in
part, you may file suit in a state of federal court.  If is should happen that
Plan Fiduciaries misuses the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay those costs and fees.  For example, if it finds your
claim is frivolous.  If you have any questions about your Plan you should
contact your local Human Resources Office of the Office of the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area Office of the U.S.
Labor-Management Services Administration, Department of Labor.

 

49

--------------------------------------------------------------------------------


 

Before You Go

 

We urge you to again read this Summary Plan Description which describes
highlights of your retirement income plan.  It is important for you to know what
to expect when you approach retirement age.  The time to understand your Plan is
now, before you need it.

 

If, after reading this booklet you still do not understand the benefits you may
receive from the Plan, contact your Human Resources Office for assistance.  The
Human Resources Office can either answer your questions or help you find the
information you need.  You will be informed of any changes in the Plan  which
could affect your benefits.  Subject to the provisions of the Plan, the Company
reserves the right to amend or terminate this Plan at any time.

 

50

--------------------------------------------------------------------------------


 

TABLE I

 

HEIM HOURLY PAYROLL

RETIREMENT PLAN

EARLY RETIREMENT FACTORS

(Applied to the Accrued Benefit at Date of Early Retirement)

 

Age at Early Retirement

 

Factor

 

 

 

 

 

55

 

40

 

56

 

46

 

57

 

52

 

58

 

58

 

59

 

64

 

60

 

70

 

61

 

76

 

62

 

82

 

63

 

88

 

64

 

94

 

65

 

100

 

 

The above factors would be increased or decreased by one half percent (1/2%) per
month depending on the age in months and years of the retiree.

 

51

--------------------------------------------------------------------------------


 

TABLE II

 

Factors to Convert Pension Payable Under Normal Form (Single Life Benefit) to a
10 Year Certain and Life Option.

 

Age

 

Male

 

Female

 

 

 

 

 

 

 

55

 

.972

 

.987

 

56

 

.969

 

.985

 

57

 

.966

 

.983

 

58

 

.962

 

.981

 

59

 

.958

 

.979

 

60

 

.953

 

.977

 

61

 

.948

 

.973

 

62

 

.942

 

.970

 

63

 

.935

 

.965

 

64

 

.928

 

.961

 

65

 

.919

 

.955

 

66

 

.909

 

.949

 

67

 

.898

 

.942

 

68

 

.887

 

.933

 

69

 

.874

 

.922

 

70

 

.860

 

.910

 

 

52

--------------------------------------------------------------------------------